Proceeding under article 78 of the Civil Practice Act to review a determination of respondent suspending the operator’s license of petitioner for 15 days, pursuant to paragraph (a) of subdivision 3 of section 71 of the Vehicle and Traffic Law, for an alleged violation of subdivision 1 of section 56 of said law. The proceeding has been transferred to this court. (Civ. Prac. Act, § 1296.) Determination annulled, with $10 costs and disbursements. There is no substantial evidence to support the determination. (Matter of Dreilinger v. Macduff, 2 A D 2d 855.) Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.